J-S33028-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    NICHOLAS R. BOYD CHISHOLM                  :
                                               :
                      Appellant                :   No. 964 MDA 2016

              Appeal from the Judgment of Sentence June 1, 2016
                In the Court of Common Pleas of Dauphin County
              Criminal Division at No(s): CP-22-CR-0006106-2014


BEFORE:      BENDER, P.J.E., OTT, J. and STRASSBURGER, J.*

MEMORANDUM BY OTT, J.:                                 FILED AUGUST 04, 2017

        Nicholas R. Boyd Chisholm1 appeals from the judgment of sentence

imposed on June 1, 2016, in the Dauphin County Court of Common Pleas.

The trial court sentenced Boyd Chisholm to an aggregate term of three to

seven years’ imprisonment following his non-jury conviction of persons not

to possess firearms, possession with intent to deliver (“PWID”) marijuana,

and possession of drug paraphernalia.2 On appeal, Boyd Chisholm contends

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  Throughout the record, Boyd Chisholm’s name appears both with and
without a hyphen, i.e. Boyd-Chisholm. We have chosen to address him
using the spelling on his appellate docketing statement.
2
   18 Pa.C.S. § 6105 and 35 P.S. §§ 780-113(a)(30) and (a)(32),
respectively.
J-S33028-17



the trial court erred in denying his motion to suppress the evidence obtained

following an illegal search of his residence.      For the reasons below, we

affirm.

        The facts underlying Boyd Chisholm’s arrest and conviction are

summarized by the trial court as follows:

        The charges in this case stem from the Dauphin County Sheriff
        Department’s attempt to serve an arrest warrant on Antonio
        Foster at 2435 Fourth Street, Harrisburg, PA.[3] Specifically, the
        warrant was for a domestic relations violation.

               … Terry Shipman of Dauphin County Domestic Relations
        Office (DRO) [testified] regarding the process of obtaining an
        arrest warrant for an individual. When a person owes child
        support and fails to appear for their court proceeding, a warrant
        is obtained. The initial part of the scheduling process is looking
        up the address that the DRO has on file. They receive addresses
        in different ways; sometimes from the individuals themselves,
        from the other party in the case, or a third party. Before it is
        used as a valid address, DRO verifies it with the United States
        Post Office that it is indeed a good address. A standard form,
        developed and utilized by the DRO, is printed out that includes
        the individual’s name and address in question. The DRO sends
        that to the Postmaster for the particular postal jurisdiction and
        asks for verification of mail being delivered to that address. In
        this case, the DRO used the same address that was used for Mr.
        Foster’s court notice, the same address that was provided to the
        Dauphin County Sheriff’s Office. The address would have been
        verified with the United States Postal Service prior to sending
        out the notice for Mr. Foster’s contempt hearing. Mr. Shipman
        testified that there was a note in the DRO computer system that
        in late April of 2014 Mr. Foster was the one who called in and
        self-reported his address (2435 Fourth Street). If the mail is not
        returned to the post office, there is an assumption that it was
        received.
____________________________________________


3
    Foster is not involved in this appeal.




                                           -2-
J-S33028-17


              Daine Arthur of the Dauphin County Sheriff’s Office also
       testified at the suppression hearing. Assigned to the Warrant
       Unit, Deputy Sheriff Arthur was given a Domestic Relations
       warrant for Antonio Foster, at the address of 2435 Fourth Street,
       Harrisburg, PA. Deputy Sheriff Arthur testified that he has
       executed hundreds of domestic relations warrants and that the
       addresses are very reliable. Deputy Sheriff Arthur executed the
       warrant on November 10, 2014. When he arrived at the address
       listed on the warrant, Deputy Sheriff Arthur took a position at
       the rear of the property with Corporal Darin Sherfey. Deputies
       Dean Sullivan and Brock Fasnacht stayed to the front of the
       residence. Deputy Fasnacht radioed Deputy Sheriff Arthur to
       come around front.         Deputy Sheriff Arthur did so, and
       encountered [Boyd] Chisholm. He informed [Boyd Chisholm]
       that he had a warrant for Antonio Foster. [Boyd Chisholm] told
       Deputy Sheriff Arthur that Mr. Foster did not live there. At that
       point, Deputy Sheriff Arthur told [Boyd Chisholm] that the
       address on the warrant was the only one they had for Mr. Foster,
       and that they would have to do a walk-through to make sure Mr.
       Foster was not there. [Boyd Chisholm] again told the authorities
       that Mr. Foster doesn’t live there, and that he never lived there.
       Deputy Sheriff Arthur also testified, “In my experience, a lot of
       times when people say that a certain individual doesn’t live
       there, it’s not always a hundred percent true,” and that it
       frequently happens that individuals lie about someone being
       inside the house. Therefore, Deputy Sheriff Arthur explained
       again that the authorities had to do a check of the property to
       make sure Mr. Foster was not there. At that point, [Boyd
       Chisholm] was inside the house and the sheriffs were on the
       front porch. [Boyd Chisholm] stepped aside, said okay, and
       allowed Deputy Sheriff Arthur, and Deputies Fasnacht and
       Sullivan into the home.[4]

             Upon entry into the property, [Boyd Chisholm] made the
       statement, “Please don’t arrest me.”     When Deputy Sheriff
       Arthur asked why, [Boyd Chisholm] stated that he had weed
       upstairs in his room. [Boyd Chisholm] then led Deputy Sheriff
____________________________________________


4
 We note the trial court did not enter a specific factual finding that Boyd
Chisholm gave the officers his consent to search the home, and the
Commonwealth does not contend that he did so.




                                           -3-
J-S33028-17


       Arthur to his room and pointed out the green leafy substance on
       his bed. The substance was packaged in clear plastic gallon
       bags, and there was loose leafy green material on a scale on a
       nightstand. Everything was in plain view. Deputy Sheriff Arthur
       radioed Dauphin County Dispatch informing them that he needed
       a city officer at his location. After the Harrisburg Police arrived,
       the officers did an additional search. Deputy Sheriff Arthur was
       not present for this. Deputy Sheriff Arthur also testified that
       [Boyd Chisholm] was very cordial, well-spoken, and not
       aggressive.

              [] Boyd[]Chisholm also testified. He stated that when he
       opened his door, the sheriffs told him they had a warrant for Mr.
       Foster, to which he responded that Mr. Foster did not live there
       and they could not enter. [Boyd Chisholm] tried to shut the
       door, and one of the sheriffs put his foot inside the door and told
       [Boyd Chisholm] he had a warrant for him, and that they were
       coming in. [Boyd Chisholm] said that at that point, one of the
       sheriffs radioed for Deputy Sheriff Arthur to come around to the
       front. As soon as Deputy Sheriff Arthur started talking to [Boyd
       Chisholm], the officer who had his foot in the door walked into
       the home. [Boyd Chisholm] testified that he did not resist or
       fight him.

Trial Court Opinion, 11/15/2016, at 1-4 (record citations omitted).

       Boyd Chisholm was subsequently charged with persons not to possess

firearms, PWID, and possession of drug paraphernalia.5 On April 1, 2015, he

filed a pre-trial motion to suppress the evidence obtained during the search

of his home, arguing the arrest warrant for Foster did not provide the police

with sufficient justification to search his residence. The court conducted a

suppression hearing on June 15, 2015, and entered an order on August 4,

2015, denying Boyd Chisholm’s motion to suppress.          The trial court later
____________________________________________


5
  A charge of firearms not to be carried without a license was later
withdrawn by the Commonwealth. See 18 Pa.C.S. § 6106.




                                           -4-
J-S33028-17



found Boyd Chisholm guilty of the aforementioned offenses following a non-

jury trial conducted on March 21, 2016. On June 1, 2016, Boyd Chisholm

was sentenced to a term of three to seven years’ imprisonment for the

firearms offense, and a concurrent term of one to five years’ imprisonment

for PWID.     No further penalty was imposed on the count of possession of

paraphernalia. This timely appeal follows.6

       Boyd Chisholm’s sole issue on appeal challenges the trial court’s denial

of his motion to suppress.           Specifically, he argues “all of the evidence

gathered, and subsequent statements made by him were ‘fruit of the

poisonous tree’ as they were obtained as a result of an unlawful search and

seizure[.]” Boyd Chisholm’s Brief at 19.

       Our standard of review is well-settled:

       [An appellate court’s] standard of review in addressing a
       challenge to the denial of a suppression motion is limited to
       determining whether the suppression court’s factual findings are
       supported by the record and whether the legal conclusions
       drawn from those facts are correct. Because the Commonwealth
       prevailed before the suppression court, we may consider only
       the evidence of the Commonwealth and so much of the evidence
       for the defense as remains uncontradicted when read in the
       context of the record as a whole. Where the suppression court’s
       factual findings are supported by the record, [the appellate
       court] is bound by [those] findings and may reverse only if the
       court’s legal conclusions are erroneous. Where ... the appeal of
____________________________________________


6
  On June 22, 2016, the trial court ordered Boyd Chisholm to file a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).
Boyd Chisholm complied with the court’s directive, and filed a concise
statement on July 7, 2016.




                                           -5-
J-S33028-17


     the determination of the suppression court turns on allegations
     of legal error, the suppression court’s legal conclusions are not
     binding on an appellate court, whose duty it is to determine if
     the suppression court properly applied the law to the facts. Thus,
     the conclusions of law of the courts below are subject to [ ]
     plenary review.

Commonwealth v. Mason, 130 A.3d 148, 151–152 (Pa. Super. 2015)

(quotation omitted), appeal denied, 138 A.3d 3 (Pa. 2016).

     As a general rule, absent limited exceptions such as consent or exigent

circumstances, the police must obtain a warrant before searching a

residence. See Commonwealth v. Caple, 121 A.3d 511, 517 (Pa. Super.

2015).   Furthermore, the United States Supreme Court has held that an

arrest warrant does not authorize the police to search the residence of a

third party for the subject of the warrant. See Steagald v. United States,

451 U.S. 204, 205 (1981). In Steagald, supra, the Court explained:

     [W]hile an arrest warrant and a search warrant both serve to
     subject the probable-cause determination of the police to judicial
     review, the interests protected by the two warrants differ. An
     arrest warrant is issued by a magistrate upon a showing that
     probable cause exists to believe that the subject of the warrant
     has committed an offense and thus the warrant primarily serves
     to protect an individual from an unreasonable seizure. A search
     warrant, in contrast is issued upon a showing of probable cause
     to believe that the legitimate object of a search is located in a
     particular place, and therefore safeguards an individual’s interest
     in the privacy of his home and possessions against the
     unjustified intrusion of the police.

Id. at 212-213. See also Commonwealth v. Martin, 620 A.2d 1194 (Pa.

Super. 1993) (applying Steagald, supra).        Nevertheless, the Steagald

Court acknowledged that “an arrest warrant alone will suffice to enter a

suspect’s own residence to effect his arrest.” Steagald, supra, 451 U.S.


                                    -6-
J-S33028-17



at 221 (emphasis supplied). Relying on the latter principle, this Court has

held that when the police have a reasonable, but mistaken, belief that the

subject of the arrest warrant lives at a particular address, they may enter

the residence to look for the subject without first obtaining a search warrant.

See Commonwealth v. Romero, 138 A.2d 21 (Pa. Super. 2016), appeal

granted, ___ A.3d ___, 2016 WL 7008642 (Pa. November 22, 2016) and

appeal granted sub nom Commonwealth v. Castro, ___ A.3d ___, 2016
WL 6887380 (Pa. Nov. 22, 2016); Commonwealth v. Muniz, 5 A.3d 345

(Pa.     Super.   2010),   appeal    denied,   19 A.3d 1050   (Pa.   2011);

Commonwealth v. Conception, 657 A.2d 1298 (Pa. Super. 1995).

       A brief discussion of the factual circumstances in these cases will be

instructive.   In Steagald, supra, a confidential informant informed a DEA

agent that Ricky Lyons, a federal fugitive, could be reached at a particular

phone number for 24 hours.          After learning the address attached to the

phone number, several agents drove to the residence four days later to

search for Lyons. Two men, one of whom was the defendant, were standing

outside. The agents searched them and determined neither was Lyons. A

woman who answered the door of the residence told the agents that she was

alone.    However, the agents disregarded her claim, told her to place her

hands on the wall, and proceeded to search the residence for Lyons. Lyons

was not found, but the agents did recover cocaine.         The defendant was

subsequently charged with federal drug offenses.       See Steagald, supra,

451 U.S. at 206.

                                       -7-
J-S33028-17



      The trial court subsequently denied the defendant’s motion to

suppress, which was based upon the agents’ failure to obtain a search

warrant before entering the residence. The Court of Appeals affirmed that

ruling. However, the Supreme Court reversed, noting the arrest warrant for

Lyons “did absolutely nothing to protect [the third party] petitioner’s privacy

interest in being free from an unreasonable invasion and search of his

home.”    Id. at 213.     The Court was concerned that without such a

safeguard, the potential for abuse was significant:    “Armed solely with an

arrest warrant for a single person, the police could search all the homes of

that individual’s friends and acquaintances.” Id. at 215. Furthermore, the

Court recognized “an arrest warrant alone will suffice to enter a suspect’s

own residence to effect his arrest[,]” and exigent circumstances, such as hot

pursuit, may still justify the warrantless entry of a home. Id. at 221.

      Relying on Steagald, a panel of this Court in Martin, supra, found

the trial court erred in denying the defendant’s motion to suppress evidence

recovered while the police were conducting a warrantless search of the

defendant’s home for a suspect who had “outstanding warrants.”        Martin,

supra, 620 A.2d at 1195.      The suspect’s ex-wife, who lived in the same

neighborhood, called the police after she observed the suspect’s car parked

in the neighborhood, and saw the suspect in the defendant’s home.

Although the defendant initially permitted the officers to enter her residence,

she demanded they produce a search warrant when they asked to search for

the suspect. The suspect was subsequently located in a hidden room, and

                                     -8-
J-S33028-17



the defendant was later charged and convicted of hindering apprehension.

See id. On appeal, a panel of this Court vacated the judgment of sentence

and reversed the order denying the defendant’s motion to suppress. Noting

that “[n]either consent nor exigent circumstances exist in this case[,]” the

panel explained: “In the present case, [] we are concerned with the Fourth

Amendment rights of a third party for whom no warrant has been issued and

thus Steagald is controlling.” Id. at 1196.

     However, as noted above, in subsequent decisions, this Court has

declined to follow Steagald when the police have conducted a warrantless

search of a residence under a reasonable, but mistaken, belief that it is the

home of the suspect named in the arrest warrant. In Conception, supra,

the police arrived at 701 West Wingohocking Street with an arrest warrant

for two men, Marcus Rivera and Robert Vargas. Vargas’ warrant listed the

West Wingohocking residence as one of his three addresses. The defendant,

who answered the door, told police she did not know either man, and

refused to allow them to enter.   However, they ignored her objection and

forcibly entered the home, where they discovered marijuana in plain view,

and Rivera hiding in the bathroom. See Conception, supra, 657 A.2d at

1299. On appeal from her convictions, including drug charges and hindering

apprehension, the defendant argued the trial court erred in denying her

pretrial motion to suppress. Specifically, she asserted that under Steagald,

the police were required to obtain a search warrant before entering her

home. See id. at 1300.

                                    -9-
J-S33028-17



      A panel of this Court disagreed, finding “factual dissimilarities”

distinguished the case from Steagald.            Id.    In particular, the panel

emphasized the arrest warrant for Vargas specified three addresses for him,

one of which was the West Wingohocking residence. Moreover, one of the

detectives testified he learned through “reliable information from the

narcotics unit … that Rivera and Vargas were staying” at that residence, had

been seen in the area, and one of them ran into that residence while being

pursued by another officer.       Id.   Reiterating that an arrest warrant alone

provides the police with the authority to enter the suspect’s residence to

arrest him, the panel concluded the testimony demonstrated that “the police

officer   had    a   reasonable   and    well-founded   belief   that   701   West

Wingohocking was the residence of at least one of the fugitives[, and] stated

so on his affidavit of probable cause for arrest warrant.” Id. Accordingly,

the panel concluded the trial court did not err in denying the defendant’s

suppression motion.

      The facts in Muniz, supra, are similar. Agents from the U.S. Marshall

Service and the Lancaster City police force descended upon the defendant’s

first floor apartment, looking for Timothy Baldwin, a violent fugitive. When

the lead officer knocked on the door, he heard someone running up the

stairs of the apartment. The officers identified themselves and entered the

residence.      The defendant stated Baldwin did not live there and gave the

officers his consent to search for Baldwin. Although Baldwin was not found,




                                        - 10 -
J-S33028-17



the officers recovered drugs and a handgun, which led to the defendant’s

arrest and conviction. See Muniz, supra, 5 A.3d at 346-347.

      On appeal from his conviction, the defendant argued, inter alia, that

the trial court erred in failing to suppress the evidence recovered during the

warrantless search.     Relying on Steagald and Martin, the defendant

maintained the search was illegal because “the police’s initial entry into [the]

apartment … was predicated solely upon an arrest warrant for Timothy

Baldwin, and not upon an arrest warrant for [the defendant] or a search

warrant for the premises[.]”    Id. at 349.   However, a panel of this Court

concluded the facts presented were more similar to those in Conception, in

that “the authorities had a reasonable belief that the current address for

Timothy Baldwin was 446 Fremont Street.” Id. at 351. The panel explained

that “testimony from a female at Baldwin’s previous residence, a LexisNexis

search/listing, and a statement from a co-resident in [defendant’s] building,

all corroborated the reasonable belief that Baldwin lived in (and could be

found in) the apartment.” Id. Further, the panel rejected the defendant’s

claim that the officers’ belief was unreasonable because Baldwin’s approved

parole address was elsewhere, and the defendant’s mother testified that she

and the defendant lived there, not Baldwin. Id. Significantly, the panel also

found it unnecessary to address the defendant’s claim that his consent was

involuntary. Indeed, the panel found no consent was required: “[S]o long

as the authorities had reason to believe that the subject of the arrest

warrant (Baldwin) lived in and could be found in the apartment, they had a

                                     - 11 -
J-S33028-17



valid basis to search the apartment for the subject of that warrant.” Id. at

352.

       Most recently, in Romero, a panel of this Court concluded the trial

court erred in granting the husband and wife defendants’ motion to suppress

based on a warrantless search. Romero, supra, 138 A.3d at 23. In that

case, an arrest warrant was issued for Earnest Moreno, the brother/brother-

in-law of the defendants, after he absconded from a halfway house.      The

warrant listed the defendants’ address as Moreno’s “most likely place of

residence.”   Id. at 23.   When parole agents executed the warrant and

knocked on the door of the residence, one of the defendants allowed them to

enter.   The agents stated they were looking for Moreno, and one of the

defendants told them Moreno was “not on the property.”     Id. The agents

then proceeded to search for Moreno. The trial court specifically found that

the defendants did not give the agents “expressed permission to search the

property.”    Id. at 24 (quotation omitted).      However, as the agents

approached the basement, the defendants began to object.             In the

basement, the agents discovered numerous marijuana plants, firearms, and

drug paraphernalia.   The defendants were subsequently charged with drug

offenses and possessing an instrument of crime.    Both filed a suppression

motion challenging the agents’ warrantless search of the residence. See id.

at 23-24. The trial court granted the motions.




                                   - 12 -
J-S33028-17



      On appeal by the Commonwealth, a panel of this Court reversed the

order granting the defendants’ suppression motions and remanded the case

for trial. The panel held:

      Where authorities have a reasonable belief that the subject of an
      arrest warrant lives within a given premises, they can enter the
      home and arrest the suspect without a search warrant.
      Commonwealth v. Muniz, 5 A.3d 345 (Pa.Super.2010).
      Compare Commonwealth v. Conception, 441 Pa.Super. 539,
      657 A.2d 1298 (1995) (where police listed address on arrest
      warrant as possible residence of one of two fugitives, no search
      warrant needed to enter third-party defendant’s apartment) with
      Steagald v. United States, 451 U.S. 204, 214, 101 S. Ct. 1642,
      68 L. Ed. 2d 38 (1981) (where authorities conclude fugitive may
      be inside premises, but is not believed to be resident of
      premises, arrest warrant for fugitive inadequate to justify search
      of third-party owner’s residence). The validity of an arrest
      warrant must be assessed on the basis of the information that
      the officers disclosed, or had a duty to discover and to disclose,
      to the issuing magistrate. Maryland v. Garrison, 480 U.S. 79,
      85, 107 S. Ct. 1013, 94 L. Ed. 2d 72 (1987).

Id. at 25.

      In considering the facts of the case before it, the panel recounted the

lead parole agent’s testimony regarding how he came to believe Moreno

lived at the residence. The agent explained: (1) that address was listed on

Moreno’s most recent, expired, driver’s license; (2) Moreno provided that

address when he was arrested two years earlier; (3) Moreno provided that

address to the rehabilitation center as his parole point of contact; (4)

Moreno listed that address when he signed out of the center before he

absconded; and (5) some of Moreno’s family members lived at that address.

See id. at 26. Despite this testimony, which the trial court found credible,



                                    - 13 -
J-S33028-17



the court, nevertheless, granted the motions to suppress because some of

the evidence was stale (i.e., the driver’s license and arrest address), and the

Commonwealth        presented      no   documentation   to   support   the   agent’s

remaining assertions (i.e., records from the rehabilitation center). See id.

at 27.   The panel, however, concluded the parole agent’s testimony alone

was sufficient to establish, by a preponderance of the evidence, that the

agent “reasonably believed that Moreno’s last place of address was [the

defendants’] home.” Id. at 28. Accordingly, the panel held: “Because the

arrest warrant for Moreno was valid, the authorities had the legal basis to

enter [the defendants’] residence without a search warrant, despite the fact

that Moreno was not inside the home.”7 Id.
____________________________________________


7
  We note the Pennsylvania Supreme Court appears poised to address this
issue. It accepted review of the Romero decision, framing the issues as
follows:

       (1) In view of Payton v. New York, 445 U.S. 573 (1980), and
       Steagald v. United States, 451 U.S. 204 (1981), did the
       Superior Court err in concluding that an arrest warrant for
       Earnest Moreno authorized entry into the residence of Angel
       Romero and Wendy Castro for the purpose of executing the
       arrest warrant?

       (2) Did the Superior Court apply an erroneous standard of
       review regarding the suppression court's finding of fact that the
       authorities did not have express permission to enter the
       residence of Angel Romero and Wendy Castro?

Commonwealth v. Romero, ___ A.3d ___, ___ 2016 WL 7008642, *1 (Pa.
November 22, 2016); Commonwealth v. Castro, ___ A.3d ___, ___, 2016
WL 6887380, *1 (Pa. Nov. 22, 2016). The oral argument is scheduled for
September 13, 2017.



                                          - 14 -
J-S33028-17



      The question presented in the case sub judice is whether the deputies

serving the arrest warrant for Foster acted upon a reasonable, albeit

mistaken, belief that Foster was living at 2435 Fourth Street at the time they

searched the residence. Boyd Chisholm argues that the facts of his case are

analogous to those in Steagald and Martin.       He maintains the “domestic

relations capias for Foster ‘did absolutely nothing to protect [his own]

interest in being free from an unreasonable invasion and search of his

home.’” Boyd Chisholm’s Brief at 25, quoting Steagald, supra, 451 U.S. at

213. Further, he contends the “limited exception” to Steagald, set forth in

Muniz and Conception, is inapplicable because in the present case, there

was “no evidence of record indicating that the Sheriff had a reasonable belief

to suspect that Antonio Foster lived at the Residence.”       Id. at 25, 27.

Rather, Boyd Chisholm emphasizes, Deputy Arthur relied on information

provided by domestic relations and “admittedly took no steps to verify that

Mr. Foster lived at 2435 North 4th Street.”      Id. at 27-28 (emphasis in

original). Furthermore, he maintains the deputy’s actions were “even more

egregious[], because Foster was out on bail and, in fact, on parole at the

time the warrant was served” so that his “address could have been easily

verified.”   Id. at 28.   Accordingly, Boyd Chisholm argues the warrantless

search of his home was illegal under Steagald and Martin, and all the

evidence recovered therefrom, as well as his statements to police, must be

suppressed. See id. at 29.




                                    - 15 -
J-S33028-17



     Conversely, the trial court concluded the present case is analogous to

Conception, Muniz, and Romero, and opined:

     Here, deputy sheriffs were executing a domestic relations
     warrant for Antonio Foster with an address of 2435 Fourth Street
     in Harrisburg, PA. That address was the only address listed on
     the warrant. Terry Shipman’s testimony emphasized the
     measures taken to ensure the reliability of the addresses at
     Dauphin County Domestic Relations, and that the U.S. Post
     Office verified that [] Mr. Foster was having mail sent to 2435
     Fourth Street.     Mr. Shipman’s testimony was bolstered by
     Deputy Sheriff Arthur’s statements that, in his experience, the
     addresses on the domestic relations warrants he executes are
     reliable. He also explained that even though [Boyd Chisholm]
     denied that Mr. Foster lived there, it was common for people to
     lie about the presence of wanted persons.        The testimony
     presented leads to the conclusion that the search of the 2435
     Fourth Street address was appropriate and supported by a
     reasonable belief that Mr. Foster resided there. The deputy
     sheriffs reasonably relied on a warrant address they believed
     was dependable based on past experience. Pursuant to Muniz,
     supra, Conception, supra, and Romero, supra, the actions of
     the deputy sheriffs were reasonable and the search was proper.

Trial Court Opinion, 11/15/2016, at 5-6.

     Upon our review of the record, the parties’ briefs, and the relevant

case law, we conclude the trial court’s factual findings are supported by the

record, and its legal conclusions are correct.    Through the testimony of

Shipman, the Commonwealth established the steps the DRO took to

substantiate the address for Foster, which included verification from the

postal service that Foster received mail at the residence.        See N.T.,

6/15/2015, at 9-11, 15-16. Moreover, prior to that corroboration, the DRO’s

computer system indicated Foster had called the office and self-reported

the Fourth Street address on April 24, 2014. See id. at 17. Accordingly,


                                   - 16 -
J-S33028-17



when the DRO obtained Foster’s arrest warrant and listed the Fourth Street

address, it relied upon information provided by Foster himself, which was

subsequently verified by the postal service.

       Furthermore, the Commonwealth also presented the testimony of

Deputy Sheriff John Stoner, who works in the warrant office and “deal[s]

primarily with the Domestic Relations warrants.” Id. at 27. Deputy Sheriff

Stoner testified that he scans the warrants into a county file, and attaches a

photograph      of   the   suspect     from    the   Pennsylvania   Department   of

Transportation (“PennDOT”) website. See id. He stated he does not “have

any problems” with the accuracy of the addresses listed on the DRO

warrants. Id. at 28. Moreover, Deputy Sheriff Stoner explained that even if

the suspect’s PennDOT address was different than that listed on the warrant,

he would “go with the address that was on the warrant … because [he’s] told

that the folks in Domestic Relations do the research and that address … is

the most current address.” Id. at 30. Deputy Sheriff Arthur, who executed

the warrant in the present case, confirmed that the DRO warrants are “very”

reliable.8 Id. at 35.




____________________________________________


8
  Under cross-examination, Deputy Sheriff Arthur stated the warrant unit
does conduct an independent investigation when it receives an arrest
warrant and “sometimes” uncovers other addresses for the suspect. N.T.,
6/15/2015, at 44. He did not indicate whether the unit had uncovered any
additional addresses for Foster.



                                          - 17 -
J-S33028-17



      Consequently, under the facts presented herein, we find no error on

the part of the trial court in determining the Commonwealth established, by

a preponderance of the evidence, the deputy sheriffs had a reasonable belief

that Foster lived at the Fourth Street residence.      See Romero, supra;

Muniz, supra; Conception, supra.        In both Steagald and Martin, the

police were acting upon information that the suspect may be at a third-

party’s address for a period of time.    Here, the deputies believed Foster

lived at the Fourth Street residence.        The fact that Foster provided a

different address on a bail bond he signed on April 7, 2014 – more than two

weeks before he self-reported the Fourth Street address on April 24, 2914 –

is of no moment. See N.T., 6/15/2015, at 22. The deputies had reason to

believe the Fourth Street residence was one of the addresses where Foster

could be found.   See Muniz, supra, 5 A.3d at 352 (finding officers had

reasonable belief suspect would be at residence despite fact his “approved

parole address” was in another city); Conception, supra, 657 A.2d at 1299

(police had reasonable belief that suspect may be at address even though

residence searched was “one of [suspect’s] three addresses” listed on

warrant). Accordingly, no relief is warranted.

      Because we conclude the sole issue Boyd Chisholm raises on appeal is

meritless, we affirm the judgment of sentence.

      Judgment of sentence affirmed.




                                    - 18 -
J-S33028-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/4/2017




                          - 19 -